180 S.W.3d 45 (2005)
STATE of Missouri, Respondent,
v.
Laneva J. TRUITT Appellant.
No. ED 85155.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Irene C. Karns, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Laneva J. Truitt (Defendant) appeals from the judgment upon her convictions by a jury of two counts of delivery of a controlled substance near a school in violation of Section 195.214, RSMo 2000, for which Defendant was sentenced to ten years' imprisonment on each count to be served concurrently. Defendant contends the trial court erred in overruling her motion for *46 judgment of acquittal because there was not sufficient evidence from which a reasonable juror could have found Defendant guilty
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).